Opinion issued October 25, 2012




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-12-00962-CV
                         ———————————
    IN RE XI LAN WU, INDIVIDUALLY, AND HUA WEI, INC. D.B.A
        SZECHUAN LEAGUE CITY CHINESE RESTAURANT,
                                  Relators



           Original Proceeding on Petition for Writ of Mandamus



                CORRECTED MEMORANDUM OPINION

     Defendants/Relators Xi Lan Wu, individually, and Hua Wei, Inc. d/b/a

Szechuan League City Chinese Restaurant filed this original proceeding and a
motion for emergency relief and to stay all trial court proceedings.1 Relators seek

relief from (1) the trial court’s order adjudicating claims brought against Relators

by Plaintiff/Real-Party-in-Interest Yuen’s Szechuan Garden, Inc., and (2) the trial

court’s order severing that judgment from the remaining claims pending between

Relators and Cross-Defendant Szechuan Garden #2, Inc.

      Mandamus relief is available only when the trial court abused its discretion

and there is no adequate remedy at law, such as by appeal. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). “Because the trial

court entered a final judgment . . . , relator[s] ha[ve] an adequate remedy at law.”

In re Sec. Nat’l Ins., No. 14-11-00013-CV, 2011 WL 332712, at *1 (Tex. App.—

Houston [14th Dist.] Feb. 3, 2011, orig. proceeding). “A writ of mandamus is not

a substitute for an appeal.” Id. (citing Walker v. Packer, 827 S.W.2d 833, 839

(Tex. 1992) (orig. proceeding); In re Bernson, 254 S.W.3d 594, 595 (Tex. App.—

Amarillo 2008, orig. proceeding)).

      We deny the petition for writ of mandamus.



                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.


1
      The underlying case is Yuen’s Szechuan Garden, Inc. a/k/a Szechuan Garden
      Chinese Restaurant v. Xi Lan Wu, No. 11-CV-1307, in the 212th Judicial District
      of Galveston County, Texas, the Hon. Susan Criss, presiding.
                                         2